         Case 3:16-cv-00236-WHO Document 747 Filed 08/14/19 Page 1 of 3



 1   STEVEN L. MAYER (No. 62030)                 BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                 PLANNED PARENTHOOD NORTHERN
 2   ARNOLD & PORTER KAYE SCHOLER LLP            CALIFORNIA
     Three Embarcadero Center, 10th Floor        2185 Pacheco Street
 3
     San Francisco, California 94111-4024        Concord, California 94520
 4   Telephone: (415) 471-3100                   Telephone: (415) 531-1791
     Facsimile: (415) 471-3400                   Email: beth.parker@ppnorcal.org
 5   Email: steve.mayer@arnoldporter.com
             sharon.mayo@arnoldporter.com        HELENE T. KRASNOFF
 6                                                 (admitted pro hac vice)
     DIANA STERK (admitted pro hac vice)         PLANNED PARENTHOOD FEDERATION OF
 7
     ARNOLD & PORTER KAYE SCHOLER LLP            AMERICA
 8   250 West 55th Street                        1110 Vermont Avenue, NW, Suite 300
     New York, NY 10019-9710                     Washington, DC 20005
 9   Telephone: (212) 836-8000                   Telephone: (202) 973-4800
     Email: diana.sterk@arnoldporter.com         Email: helene.krasnoff@ppfa.org
10

11   RHONDA R. TROTTER (No. 169241)              AMY L. BOMSE (No. 218669)
     ARNOLD & PORTER KAYE SCHOLER LLP            ROGERS JOSEPH O’DONNELL
12   777 S. Figueroa Street, 44th Floor          311 California St., 10th Floor
     Los Angeles, California 90017               San Francisco, California 94104
13   Telephone:    (213) 243-4000                Telephone: (415) 956-2828
     Email: rhonda.trotter@arnoldporter.com      Email: ABomse@rjo.com
14

15   Attorneys for Plaintiffs

16                                UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN FRANCISCO DIVISION
19

20   PLANNED PARENTHOOD FEDERATION OF                 Case No. 3:16-cv-00236-WHO
     AMERICA, INC., et. al.
21                                                    DECLARATION OF DIANA STERK
22                 Plaintiffs,                        IN SUPPORT OF PLAINTIFFS’
                                                      OMNIBUS MOTION TO EXCLUDE
23         v.                                         TESTIMONY OF DEFENDANTS’
                                                      EXPERTS ON DAUBERT
24   CENTER FOR MEDICAL PROGRESS, BIOMAX              GROUNDS
     PROCUREMENT SERVICES, LLC, et.al.,
25
                   Defendants.
26

27

28

        STERK DECL. ISO PLS.’ OMNIBUS MOT. TO EXCLUDE TEST. OF DEFS.’ EXPERTS ON DAUBERT
                                            GROUNDS
          Case 3:16-cv-00236-WHO Document 747 Filed 08/14/19 Page 2 of 3



 1          I, Diana Sterk, hereby declare as follows:

 2          1.      I am a Senior Associate at the law firm of Arnold Porter Kaye Scholer LLP, counsel

 3   of record for Plaintiffs. I make this declaration in support of Plaintiffs’ Omnibus Motion To

 4   Exclude Testimony of Defendants’ Experts on Daubert Grounds. I make this declaration based on

 5   my personal knowledge and, if called as a witness, I would and could testify competently to these

 6   matters.

 7          2.      Attached hereto as Exhibit A is a true and correct copy of the expert report of Paul

 8   Zimmer dated March 15, 2019.

 9          3.      Attached hereto as Exhibit B is a true and correct copy of the supplemental expert

10   report of Mr. Zimmer dated May 1, 2019.

11          4.      Attached hereto as Exhibit C is a true and correct copy of the deposition of Mr.

12   Zimmer dated May 2, 2019.

13          5.      Attached hereto as Exhibit D is a true and correct copy of the expert report of Dr.

14   Elizabeth Eccher dated April 7, 2019.

15          6.      Attached hereto as Exhibit E is a true and correct copy of Siok Swan Tan et al.,

16   Comparing Methodologies For The Allocation Of Overhead And Capital Costs To Hospital

17   Services, 12 Value in Health 530 (2009).

18          7.      Attached hereto as Exhibit F is a true and correct copy of the expert report of James

19   Wood dated March 15, 2019.

20          8.      Attached hereto as Exhibit G is a true and correct copy of the deposition of Mr.

21   Wood dated April 29, 2019.

22          9.      Attached hereto as Exhibit H is a true and correct copy of the expert report of Dr.

23   Forrest Smith dated March 15, 2019.

24          10.     Attached hereto as Exhibit I is a true and correct copy of the deposition of Dr. Smith

25   dated May 16, 2019.

26          11.     Attached hereto as Exhibit K is a true and correct copy of the expert report of Dr.

27   Theresa Deisher dated March 15, 2019.

28          12.     Attached hereto as Exhibit L is a true and correct copy of the deposition of Dr.
                                                     -1-
          STERK DECL. ISO PLS.’ OMNIBUS MOT. TO EXCLUDE TEST. OF DEFS.’ EXPERTS ON DAUBERT
                                              GROUNDS
           Case 3:16-cv-00236-WHO Document 747 Filed 08/14/19 Page 3 of 3



 1   Deisher dated May 28, 2019.

 2           13.    Attached hereto as Exhibit M is a true and correct copy of the expert report of Brian

 3   Prendergast dated March 14, 2019.

 4           14.    Attached hereto as Exhibit N is a true and correct copy of the deposition of Mr.

 5   Prendergast dated May 1, 2019.

 6           I hereby declare under penalty of perjury under the laws of the United States that the facts

 7   set forth herein are true and correct.

 8

 9   Dated: August 12, 2019                      Respectfully submitted,

10                                               ARNOLD & PORTER KAYE SCHOLER LLP
11
                                                 By: /s/ Diana Sterk
12
                                                     Diana Sterk
13
                                                 Attorneys for Plaintiffs
14

15
     US 165814499
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -2-
          STERK DECL. ISO PLS.’ OMNIBUS MOT. TO EXCLUDE TEST. OF DEFS.’ EXPERTS ON DAUBERT
                                              GROUNDS
